DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite because it is unclear if the “a flywheel” in line 3 is the same “a flywheel” recited in claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uno et al (EP 3343065).
Uno et al disclose a flywheel arrangement comprising a shaft (5) with a flywheel (6) fixedly connected thereto (see Fig 1), wherein the flywheel (6) comprises at least one cavity (G2) wherein the cavity (G2) is at least partially filled with particulate matter (see ¶8).
Re claim 2, at least one baffle (28) extends substantially radially with respect to the shaft (5) to at least partially partition the cavity (G2). 
Re claim 3, at least one baffle (37) extends substantially parallel with the axis (A) of the shaft (5).
Re claim 4, the flywheel (6) comprises a plurality of particulate-containing sections (unnumbered sections of G2 separated by 28, see Figs 4 and 5) that are connected to one another, each section comprising at least one cavity (see Figs 4 and 5).
Re claim 5, adjacent sections (unnumbered sections of G2 separated by 28, see Figs 4 and 5) are in fluid communication with one another to allow particulate (see ¶8) to pass between the sections (see ¶44).
Re claim 6, a fluid conduit (33) is provided within the flywheel (6) and the fluid conduit (33) has an outlet that comprises at least one aperture (39) to allow fluid from within the fluid conduit (33) to pass into the, or each, cavity (G2).
Re claim 7, a fluid conduit (33) is provided within, or adjacent, the shaft (5) and that fluid conduit (33) is in fluid communication with the fluid outlet (39). 


Re claim 11, a vibration means (39) is provided which is arranged to vibrate the flywheel (6).
Re claim 12, vibration means (39) comprises a computer-controlled vibration mechanism and/or a fluidising channels (39) to aid with the even distribution of particulates (see ¶8) within a flywheel (6).
Re claim 13, Uno et al disclose a flywheel section comprising a cavity (G2) that is at least partially filled with particulate (see ¶45).
Re claim 14, the flywheel section comprises at least one side wall (28), and external face (38) and an internal cavity (G2), wherein the at least one side wall (28) is provided with a part of a connection mechanism (37) for connection to a second flywheel section (see Figs 4 and 5).
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dietrich (DE 102011117645).
Dietrich discloses a flywheel arrangement comprising a shaft (3) with a flywheel (12, 13) fixedly connected thereto (see Fig 2a), wherein the flywheel (12, 13) comprises at least one cavity (unnumbered cavity in 13, see Fig 2a) wherein the cavity (unnumbered cavity in 13, see Fig 2a) is at least partially filled with particulate matter (sand, see ¶19).
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656